Exhibit 10.4




EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 1st day of
March, 2018, between COMCAST CORPORATION, a Pennsylvania corporation (together
with its subsidiaries, the “Company”), and DAVID N. WATSON (“Employee”).


BACKGROUND


Employee desires to have Employee’s employment relationship with the Company be
governed by the terms and conditions of this Agreement, which include material
benefits favorable to Employee. In return for such material benefits, Employee
is agreeing to the terms and conditions contained in this Agreement, which
include material obligations on Employee.


AGREEMENT


Intending to be legally bound, the Company and Employee agree as follows:


1.    Position and Duties.


(a)    Employee shall serve and the Company shall employ Employee in the
position set forth on Schedule 1. Employee shall report directly to the
Company’s Chief Executive Officer (currently Brian L. Roberts), in Philadelphia,
Pennsylvania. The duties of Employee from time to time hereunder will be those
assigned by the Company commensurate with Employee’s education, skills and
experience.


(b)    Employee shall work full-time and devote Employee’s reasonable best
efforts to the business of the Company in a manner that will further the
interests of the Company. Without the prior written consent of the Company,
Employee shall not work in self-employment nor, directly or indirectly, work for
or otherwise provide services to or on behalf of any person or entity, other
than the Company. Notwithstanding the foregoing, Employee may engage in
non-compensatory civic and charitable activities with the consent of the
Company, which consent shall not be unreasonably withheld or delayed.


(c)    The parties shall comply with all policies of the Company applicable to
them, including those contained in the Employee Handbook and the Code of
Conduct.


2.    Term. The term of this Agreement (the “Term”) shall be from the date
first-above written (the “Commencement Date”) through the first to occur of: (a)
the date Employee’s employment is terminated in accordance with Paragraph 6; or
(b) December 31, 2022 (the date specified in subparagraph (b) is referred to as
the “Regular End Date”). Notwithstanding the end of the Term, the Company’s
obligations to make any payments expressly set forth herein to be made after the
Term, and the parties’ rights and obligations contained in Paragraphs 8, 9 and
10, shall be enforceable after the end of the Term.







--------------------------------------------------------------------------------







3.    Compensation.


(a)    Base Salary. Employee’s base salary (“Base Salary”) from the Commencement
Date through February 28, 2019 shall be at the annual rate set forth on Schedule
1. Employee shall thereafter be entitled to participate in any salary increase
program offered during the Term, on a basis consistent with that applicable to
other employees at Employee’s level, taking into account Employee’s position,
duties and performance. Base Salary shall not be reduced other than as part of a
salary reduction program effected on a basis consistent with that applicable to
other employees at Employee’s level. Base Salary, less normal deductions, shall
be paid to Employee in accordance with the Company’s payroll practices in effect
from time to time.


(b)    Restricted Stock and Stock Option Grants. Continuing in 2018 and with
respect to each subsequent calendar year in the Term, Employee shall be entitled
to participate in any annual broad-based grant programs under the Company’s
Restricted Stock Plan and/or Stock Option Plan (or any successor equity-based
compensation plan or plans) on a basis consistent with that applicable to other
employees at Employee’s level, taking into account Employee’s position, duties
and performance.


(c)    Cash Bonuses.


(i)    Employee shall be entitled to participate in the Company’s Cash Bonus
Plan as set forth on Schedule 1 through December 31, 2018. Employee’s
participation in such Plan will be pursuant to the terms and conditions thereof.
The performance goals applicable to such participation will be consistent with
those applicable to other employees at Employee’s level, taking into account
Employee’s position and duties.


            (ii)    With respect to each subsequent calendar year in the Term,
Employee shall be entitled to continue to participate in the Company’s Cash
Bonus Plan (or any successor performance-based cash incentive compensation plan)
pursuant to the terms and conditions thereof and on a basis consistent with that
applicable to other employees at Employee’s level, taking into account
Employee’s position, duties and performance, provided that in no event will the
percentage of eligible earnings target bonus potential thereunder be less than
250%.


(d)    Deferred Compensation.


(i)Employee shall be entitled to participate in the Company’s deferred
compensation plans and programs on the same terms as the Company’s other senior
executive officers.


(ii)In addition, the Company shall credit to Employee’s account under, and
pursuant to the terms and conditions of, the Company’s 2005 Deferred
Compensation Plan (or any successor plan), (A) as of April 1, 2018, $1,407,099,
and (B) as of January 1 of each of the following calendar years, the following
amounts:


Year        Amount
2019        $1,477,454
2020        $1,551,327
2021        $1,628,893
2022        $1,710,338


    





--------------------------------------------------------------------------------







4.    Benefit Plans and Programs. Employee shall be entitled to: (a) participate
in the Company’s health and welfare and other employee benefit plans and
programs (including group insurance programs and vacation benefits) on terms
(including cost) as are consistent with those made available to other employees
at Employee’s level, taking into account Employee’s position and duties, in
accordance with the terms of such plans and programs; and (b) applicable
directors and officers liability insurance and indemnification and advancement
of expenses provisions relating to claims made by third parties against Employee
in Employee’s role as a director, officer or employee) (the items listed in
subparagraphs (a) and (b) collectively, “Benefit Plans”). Nothing in this
Agreement shall limit the Company’s right to modify or discontinue any Benefit
Plans at any time, provided no such action may adversely affect any vested
rights of Employee thereunder. The provisions of this Paragraph 4 shall not
apply to compensation and benefit plans and programs specifically addressed in
this Agreement, in which case the applicable other terms of this Agreement shall
control.


5.    Business Expenses. The Company shall pay or reimburse Employee for
reasonable travel, lodging, meal, entertainment and other expenses incurred by
Employee in connection with the performance of Employee’s duties hereunder, upon
presentation of receipts therefor submitted to the Company on a timely basis and
in accordance with the Company’s policies and practices in effect from time to
time.


6.    Termination. Employee’s employment, and the Company's obligations under
this Agreement (excluding any obligations the Company may have under Paragraph
7, any other obligations expressly set forth herein as surviving termination of
employment, and any obligations with respect to any vested rights of Employee
under any compensation or benefit plans or programs), shall or may be
terminated, in the circumstances set forth below.


(a)    Death. Employee's employment shall terminate automatically in the event
of Employee’s death.


        (b)    Disability. The Company may terminate Employee’s employment in
accordance with the provisions of applicable law, in the event Employee becomes
substantially unable to perform Employee’s duties hereunder due to partial or
total disability or incapacity resulting from a mental or physical illness,
injury or other health-related cause (“Disability”) for a period of twelve (12)
consecutive months or for a cumulative period of fifty-two (52) weeks in any two
(2) calendar year period.


(c)    Termination With Cause by the Company or Resignation Without Good Reason
by Employee.


(i)    The Company may terminate Employee’s employment (a “Termination With
Cause”) upon written notice following its determination that Employee has
committed any of the following acts: conviction of a felony or a crime involving
moral turpitude; fraud; embezzlement or other misappropriation of funds;
material misrepresentation with respect to the Company; substantial and/or
repeated failure to perform duties; gross negligence or willful misconduct in
the performance of duties; material violation of the Employee Handbook, the Code
of Conduct or any other written Company policy; or material breach of this
Agreement (which, as to the last two items, if capable of being cured (as
reasonably determined by the Company), shall remain uncured following ten (10)
business days after written notice thereof).


(ii)    Employee may terminate Employee’s employment (a “Resignation Without
Good Reason”) at any time for any reason (or for no reason) upon twenty (20)
business days prior written notice without Good Reason (as such term is defined
in subparagraph (d)(ii) below).





--------------------------------------------------------------------------------









(d)    Termination Without Cause by the Company or Resignation With Good Reason
by Employee.


(i)    The Company may terminate Employee’s employment (a “Termination Without
Cause”) at any time for any reason (or for no reason) upon twenty (20) business
days prior written notice.


        (ii)    Employee may terminate Employee’s employment (a “Resignation
With Good Reason”) as a result of any of the following acts of the Company upon
ten (10) business days prior written notice, provided Employee has provided the
Company such written notice within sixty (60) days of the occurrence thereof: a
substantial demotion in Employee’s position; or material breach of this
Agreement (which, as to either such item, if capable of being cured (as
reasonably determined by the Company), shall remain uncured following ten (10)
business days after written notice thereof) (“Good Reason”).


7.    Payments and Other Entitlements As a Result of Termination. Employee’s
sole entitlements as a result of a termination under Paragraph 6 shall be as set
forth below.


(a)    Death or Disability. Following termination due to death or Disability,
Employee’s estate (or Employee, as applicable) shall be entitled to payment of
Employee’s then-current Base Salary through the date of termination and for a
period of three (3) months thereafter (payable in accordance with the Company’s
regular payroll practices), amounts accrued or payable under any Benefit Plans
(payable at such times as provided therein), any accrued but unused vacation
time, any amounts payable for any unreimbursed business expenses, any amount
that otherwise would have been payable in the current year on account of a prior
year’s Cash Bonus Plan grant, an amount on account of the current year’s Cash
Bonus Plan grant (pro-rated through the date of termination, and calculated
using actual achievement of Company-based performance goals and assuming full
achievement of Employee’s personal performance goals) (in the case of each of
the last two amounts, payable at such time as otherwise applicable absent such
death or Disability), and any vested rights or benefits under any applicable
provisions of any other compensation or benefit program or plan or grants
thereunder. Except as otherwise provided herein, any amounts payable to
Employee’s estate (or Employee, as applicable) pursuant to this subparagraph (a)
shall be paid no later than the 45th day following the date of termination.


(b)    Termination With Cause by the Company or Resignation Without Good Reason
by Employee. If Employee’s employment terminates as a result of a Termination
With Cause or Resignation Without Good Reason, Employee shall be entitled to
payment of Employee’s then-current Base Salary through the date of termination
(payable in accordance with the Company’s regular payroll practices), amounts
accrued or payable under any Benefit Plans (payable at such times as provided
therein), any accrued but unused vacation time, any amounts payable for any
unreimbursed business expenses, and any amount that otherwise would have been
payable in the current year on account of a prior year’s Cash Bonus Plan grant
(payable at such time as otherwise applicable absent such termination). Except
as otherwise provided herein, any amounts payable to Employee pursuant to this
subparagraph (b) shall be paid no later than the 45th day following the date of
termination.







--------------------------------------------------------------------------------







(c)    Termination Without Cause by the Company or Resignation With Good Reason
by Employee. If Employee’s employment is terminated as a result of a Termination
Without Cause or Resignation With Good Reason, and subject to Paragraph 13 and
to Employee’s entering into an agreement containing a release by Employee of the
Company with respect to all matters relating to Employee’s employment and the
termination thereof (other than rights under this Agreement which by their
express terms continue following termination of employment and any vested rights
under any compensation or benefit plan or program or grants thereunder) within
thirty (30) days following the date of termination, in a form and containing
terms as the Company customarily requires of terminated employees receiving
salary continuation payments:


(i)    Provided Employee is alive at the time of payment thereof, Employee shall
be entitled to continue to: (A) receive Employee’s then-current Base Salary in
accordance with the Company’s regular payroll practices; and (B) participate in
the Benefit Plans at the same cost to Employee as is applicable to active
employees; in each case for the period of time set forth on Schedule 1 following
the date of termination. Employee’s rights under the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended (“COBRA”) shall run concurrently with
Employee’s participation during such period of time. The payments and benefits
described in this subparagraph (i) will begin to be paid or provided as soon as
administratively practicable after the release described in subparagraph (c)
above becomes irrevocable, provided that if the 30-day period described in such
subparagraph begins in one taxable year and ends in the following taxable year,
such payments or benefits shall not commence until the following taxable year.


            (ii)    Employee shall also receive payment of Employee’s
then-current Base Salary through the date of termination (payable in accordance
with the Company’s regular payroll practices); amounts accrued or payable under
any Benefit Plans (payable at such times as provided therein); any accrued but
unused vacation time; any amounts payable for any unreimbursed business
expenses; any amount that otherwise would have been payable in the current year
on account of a prior year’s Cash Bonus Plan grant; and an amount on account of
the current year’s Cash Bonus Plan grant (pro-rated through the month containing
the date of termination, and calculated using actual achievement of
Company-based performance goals and assuming full achievement of Employee’s
personal performance goals). Except as otherwise provided herein, any amounts
payable to Employee pursuant to this subparagraph (ii) shall be paid no later
than the 45th day following the date of termination.


(iii)     Employee shall be obligated to seek reasonable other employment during
the period in which Employee receives salary continuation payments under
subparagraph (i) above, and the Company may request reasonable periodic written
reports evidencing Employee’s efforts to obtain such employment. Such salary
continuation payments shall be subject to reduction in the amount of any salary,
bonus, vested equity or other compensation earned or received by Employee for
services through employment or self-employment during or on account of the
period of time of salary continuation. Employee shall provide the Company with
prompt written notice of any such employment and amounts. The Company’s
obligation to continue health and welfare benefits shall cease upon Employee’s
eligibility for health and welfare benefits from any subsequent employer.


(iv)    Provided Employee is alive at the time of payment, Employee shall be
entitled to receive payment on account of: (A) the current year’s Cash Bonus
Plan grant, pro-rated beginning from the month following the date of termination
through December 31st of the year of termination; and (B) the following year’s
Cash Bonus Plan grant, pro-rated based on the number of months of employment in
the year of termination (including the month of termination); in each case
calculated using actual achievement of Company-based performance goals and
assuming full achievement





--------------------------------------------------------------------------------







of Employee’s personal performance goals (payable at such times as otherwise
applicable absent such termination).


(v)    Provided Employee is alive at the time of vesting, Employee shall have
the right to continued vesting of Stock Option Plan and Restricted Stock Plan
grants through the period of time set forth on Schedule 1, as if there had been
no termination of employment. Provided Employee is alive at the time of
exercise, Employee shall have the right to exercise any vested Stock Option Plan
grants through the period of time set forth on Schedule 1.


    8. Non-Solicitation; Non-Competition; Confidentiality. Employee acknowledges
and agrees that: Employee’s skills, experience, knowledge and reputation are of
special, unique and extraordinary value to the Company; Employee is and will
continue to be privy to confidential and proprietary information, processes and
know-how of the Company, the confidentiality of which has significant value to
the Company and its future success; and the restrictions on Employee’s
activities as set forth below are necessary to protect the value of the goodwill
and other tangible and intangible assets of the Company. Based upon the
foregoing, Employee agrees as follows:


(a)    While employed by the Company (whether during the Term or thereafter),
and for a period of one year after termination of Employee’s employment for any
reason (whether during the Term or thereafter), Employee shall not, directly or
indirectly: (i) hire any employee of the Company (other than as a result of a
general solicitation); (ii) solicit, induce, encourage or attempt to influence
any employee, customer, consultant, independent contractor, service provider or
supplier of the Company to cease to do business or terminate the employment or
other relationship with the Company; or (iii) assist any other person or entity
in doing or performing any of the acts that Employee is prohibited from doing
under subparagraphs (i) or (ii) above.


(b)    (i) WHILE EMPLOYED BY THE COMPANY (WHETHER DURING THE TERM OR
THEREAFTER); AND FOR A PERIOD OF ONE YEAR AFTER A RESIGNATION WITHOUT GOOD
REASON OR A TERMINATION WITH CAUSE, IN EITHER CASE OCCURRING PRIOR TO THE
REGULAR END DATE, EMPLOYEE SHALL NOT, DIRECTLY OR INDIRECTLY, ENGAGE IN ANY
ACTIVITIES ON BEHALF OF, OR BE FINANCIALLY INTERESTED IN, A COMPETITIVE BUSINESS
(AS AN AGENT, CONSULTANT, DIRECTOR, EMPLOYEE, INDEPENDENT CONTRACTOR, OFFICER,
OWNER, PARTNER, MEMBER, PRINCIPAL, SERVICE PROVIDER OR OTHERWISE). A COMPETITIVE
BUSINESS MEANS A BUSINESS (WHETHER CONDUCTED BY AN INDIVIDUAL OR ENTITY,
INCLUDING EMPLOYEE IN SELF-EMPLOYMENT) THAT IS ENGAGED IN COMPETITION, DIRECTLY
OR INDIRECTLY THROUGH ANY ENTITY CONTROLLING, CONTROLLED BY OR UNDER COMMON
CONTROL WITH SUCH BUSINESS, WITH ANY OF THE BUSINESS ACTIVITIES (A) CARRIED ON
BY THE COMPANY, OR (B) BEING PLANNED BY THE COMPANY WITH EMPLOYEE’S
PARTICIPATION.


             (ii)    THIS RESTRICTION SHALL APPLY IN ANY GEOGRAPHIC AREA IN THE
WORLD IN WHICH THE COMPANY CARRIES OUT BUSINESS ACTIVITIES. EMPLOYEE AGREES THAT
NOT SPECIFYING A MORE LIMITED GEOGRAPHIC AREA IS REASONABLE IN LIGHT OF THE
BROAD GEOGRAPHIC SCOPE OF THE ACTIVITIES CARRIED OUT BY THE COMPANY IN THE
WORLD.


        (iii)    For purposes of clarification of their intent, the parties
agree that subparagraph (i) above restricts Employee from working on the
account, or otherwise for the benefit, of a Competitive Business as a result of
Employee’s working as an employee, consultant or in any other capacity for an
entity that provides consulting, advisory, lobbying or similar services to other
businesses.





--------------------------------------------------------------------------------









(iv)    Nothing herein shall prevent Employee from owning for investment up to
one percent (1%) of any class of equity security of an entity whose securities
are traded on a national securities exchange or market. Further, nothing herein
shall prevent Employee from engaging in the practice of law.
        
     (c)    Nothing contained in this Agreement (including, without limitation,
subparagraph 8(d) and Paragraph 9) or otherwise limits Employee’s ability to
communicate directly with and provide information, including documents, not
otherwise protected from disclosure by any applicable law or privilege, to the
Securities and Exchange Commission (the “SEC”), the Occupational Safety and
Health Administration (“OSHA”) or any other federal, state or local governmental
agency or commission regarding possible legal violations, without disclosure to
the Company. The Company may not retaliate against Employee for any of these
activities, and nothing in this Agreement requires Employee to waive any
monetary award or other payment that Employee might become entitled to from the
SEC or OSHA.


(d)    Except as provided in subparagraph 8(c), during the Term and at all times
thereafter, Employee shall not, directly or indirectly, use for Employee’s
personal benefit, or disclose to or use for the direct or indirect benefit of
anyone other than the Company (except as may be required within the scope of
Employee’s duties hereunder), any secret or confidential information, knowledge
or data of the Company or any of its employees, officers, directors or agents
(“Confidential Information”). Confidential Information includes, but is not
limited to: the terms and conditions of this Agreement; sales, marketing and
other business methods; policies, plans, procedures, strategies and techniques;
research and development projects and results; software and firmware; trade
secrets, know-how, processes and other intellectual property; information on or
relating to past, present or prospective employees or suppliers; and information
on or relating to past, present or prospective customers, including customer
lists. Notwithstanding the foregoing, Confidential Information does not include
information that: (i) is generally available to the public; or (ii) is available
to Employee on a nonconfidential basis from a source other than the Company,
provided such source is not bound by a confidentiality agreement with the
Company or otherwise prohibited from transmitting such information to Employee
by a contractual, legal or fiduciary obligation. Employee agrees that
Confidential Information is the exclusive property of the Company, and agrees
that, immediately upon Employee’s termination of employment for any reason
(including after the Term), Employee shall deliver to the Company all
correspondence, documents, books, records, lists and other materials containing
Confidential Information that are within Employee’s possession or control,
regardless of the medium in which such materials are maintained, and Employee
shall retain no copies thereof in any medium. Except as provided in subparagraph
8(c), without limiting the generality of the foregoing, Employee agrees neither
to prepare, participate in or assist in the preparation of any article, book,
speech or other writing or communication relating to the past, present or future
business, operations, personnel or prospects of the Company, nor to encourage or
assist others to do any of the foregoing, without the prior written consent of
the Company (which may be withheld in the Company’s sole discretion). Nothing
herein shall prevent Employee from: (A) complying with a valid subpoena or other
legal requirement for disclosure of Confidential Information, provided that,
except as provided in subparagraph 8(c), Employee shall use good faith efforts
to notify the Company promptly and in advance of disclosure if Employee believes
Employee is under a legal requirement to disclose Confidential Information
otherwise protected from disclosure under this subparagraph; or (B) disclosing
the terms and conditions of this Agreement to Employee’s spouse or tax,
accounting, financial or legal advisors, or as necessary to enforce this
Agreement. Notwithstanding the foregoing, pursuant to the Defend Trade Secrets
Act of 2016 (18 U.S.C. § 1833(b)), Employee shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (i) is made (x) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney,





--------------------------------------------------------------------------------







and (y) solely for the purpose of reporting or investigating a suspected
violation of law; or (ii) is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. In addition and
without limiting the preceding sentence, if Employee files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, Employee
may disclose the trade secret to his or her attorney and use the trade secret
information in the court proceeding, if Employee (i) files any document
containing the trade secret under seal, and (ii) does not disclose the trade
secret, except pursuant to court order.


(e)    Employee acknowledges that the restrictions contained in this Paragraph
8, in light of the nature of the businesses in which the Company is engaged and
Employee’s position with the Company, are reasonable and necessary to protect
the legitimate interests of the Company, and that any violation of these
restrictions would result in irreparable injury to the Company. Employee
therefore agrees that: (i) in the event of Employee’s violation of any of these
restrictions, the Company shall have the right to suspend or terminate any
unaccrued payment obligations to Employee hereunder and/or Employee’s unaccrued
rights under any compensation or benefit plans or programs hereunder or
thereunder (including in each case any arising following termination of
employment); and (ii) in the event of Employee’s violation or threatened
violation of any of these restrictions, the Company shall be entitled to seek
from any court of competent jurisdiction: (A) preliminary and permanent
injunctive relief against Employee; (B) damages from Employee (including the
Company’s reasonable legal fees and other costs and expenses); and (C) an
equitable accounting of all compensation, commissions, earnings, profits and
other benefits to Employee arising from such violation; all of which rights
shall be cumulative and in addition to any other rights and remedies to which
the Company may be entitled as set forth herein or as a matter of law.


(f)    Employee agrees that if any part of the restrictions contained in this
Paragraph 8, or the application thereof, is construed to be invalid or
unenforceable, the remainder of such restrictions or the application thereof
shall not be affected and the remaining restrictions shall have full force and
effect without regard to the invalid or unenforceable portions. If any
restriction is held to be unenforceable because of the area covered, the
duration thereof or the scope thereof, Employee agrees that the court making
such determination shall have the power to reduce the area and/or the duration,
and/or limit the scope thereof, and the restriction shall then be enforceable in
its reduced form.


        (g)    If Employee violates any such restrictions, the period of such
violation (from the commencement of any such violation until such time as such
violation shall be cured by Employee) shall not count toward or be included in
any applicable restrictive period.


        (h)    Employee agrees that prior to accepting employment with any other
person or entity at any time during the one-year period following termination of
employment referred to in subparagraph (b)(i) above, Employee will provide the
prospective employer with written notice of the provisions of this Paragraph 8,
with a copy of such notice provided simultaneously to the Company.


    9.    Non-Disparaging Statements. Except as provided in subparagraph 8(c),
during the period of Employee’s employment (whether during the Term or
thereafter), and for a period of three (3) years thereafter, neither party shall
disparage (directly or indirectly; orally, in writing or otherwise), the other
party or, in the case of the Company, any of its employees, officers or
directors, in any communication with or to any person or entity, including: (a)
any actual or potential employer of Employee; (b) any actual or potential
employee, customer, consultant, independent contractor, investor, lender,
service provider or supplier of the Company; or (c) any media outlet. The
foregoing shall not be deemed to restrict either party’s obligation to testify
truthfully in any proceeding.







--------------------------------------------------------------------------------







10.    Company Property.


(a)
To the extent any Company Intellectual Property (as defined in subparagraph

(e) below) is not already owned by the Company as a matter of law or by prior
written assignment by Employee to the Company, Employee hereby assigns to the
Company, and agrees to assign to the Company in the future (to the extent
required), all right, title and interest that Employee now has or acquires in
the future in and to any and all Company Intellectual Property. Employee shall
further cooperate with the Company in obtaining, protecting and enforcing its
interests in Company Intellectual Property. Such cooperation shall be at the
Company’s expense, and shall include, at the Company’s election, without
limitation, signing all documents reasonably requested by the Company for
patent, copyright and other Intellectual Property (as defined in subparagraph
(e) below) applications and registrations, and individual assignments thereof,
and providing other reasonably requested assistance. Employee’s obligation to
assist the Company in obtaining, protecting and enforcing Company Intellectual
Property rights shall continue following Employee’s employment with the Company,
but the Company shall be obliged to compensate Employee at a then prevailing
reasonable consulting rate for any time spent and any out-of-pocket expenses
incurred at the Company’s request for providing such assistance. Such
compensation shall be paid irrespective of, and is not contingent upon, the
substance of any testimony Employee may give or provide while assisting the
Company.


(b)Employee shall use reasonable efforts to promptly disclose to the Company, or
any person(s) designated by the Company, all Intellectual Property that is
created, fixed, conceived or reduced to practice by Employee, either alone or
jointly with others, during the term of Employee’s employment with the Company,
whether or not patentable or copyrightable or believed by Employee to be
patentable or copyrightable, including without limitation any Intellectual
Property (to be held in confidence by the Company) that qualifies fully as a
nonassignable invention under Section 2870 of the California Labor Code
(“Nonassignable IP”). If Employee contends that any such Intellectual Property
qualifies as Nonassignable IP, Employee will promptly so notify the Company, and
Employee agrees to cooperate fully with a review and verification process by the
Company. In addition, Employee will promptly disclose to the Company (to be held
in confidence) all patent applications filed by Employee or on Employee’s behalf
within six (6) months after termination of employment, and to cooperate fully
with a review and determination by the Company as to whether such patent
applications constitute or include Company Intellectual Property. Employee has
reviewed the notification on Schedule 2 and agrees that Employee’s execution
hereof acknowledges receipt of such notification.


(c)
In the event that the Company is unable for any reason whatsoever to secure

Employee’s signature on any lawful and necessary document to apply for, execute
or otherwise further prosecute or register any patent or copyright application
or any other Company Intellectual Property application or registration, Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Employee’s agents and attorneys-in-fact to act for and on
Employee’s behalf and instead of Employee to execute and file such lawful and
necessary documents and to do all other lawfully permitted acts to further
prosecute, issue and/or register patents, copyrights and any other Company
Intellectual Property rights with the same legal force and effect as if executed
by Employee.


(d)
To the extent any materials, including written, graphic or computer

programmed materials, authored, prepared, contributed to or written by Employee,
in whole or in part, during the term of employment by the Company and relating
in whole or in part to the business, products, services, research or development
of the Company qualify as “work made for hire,” as such term is defined and used
in the copyright laws of the United States, then such materials shall be done by
Employee as “work made for hire” under such law.





--------------------------------------------------------------------------------









(e)
“Intellectual Property” means any and all ideas, inventions, formulae, knowhow,

trade secrets, devices, designs, models, methods, techniques, processes,
specifications, tooling, computer programs, software code, works of authorship,
copyrighted and copyrightable works, mask works, trademarks and service marks,
Internet domain names, technical and product information, patents and patent
applications, and any other intellectual property rights or applications,
throughout the world. “Company Intellectual Property” means any Intellectual
Property created, fixed, conceived or reduced to practice, in whole or in part,
by Employee, either alone or with others, whether or not such Intellectual
Property is patentable or copyrightable, that either: (i) relates to the
Company’s current or planned businesses; or (ii) is created, fixed, conceived or
reduced to practice (A) in the performance of the Employee’s duties or (B) using
the Company’s information, facilities, equipment or other assets. “Company
Intellectual Property” does not include Nonassignable IP.


11. Representations.


(a) Employee represents that:


          (i)    Employee has had the opportunity to retain and consult with
legal counsel and tax advisors of Employee’s choice regarding the terms of this
Agreement.


(ii)    Subject to bankruptcy and insolvency laws and general equitable
principles, this Agreement is enforceable against Employee in accordance with
its terms.


(iii)     This Agreement, and the performance of Employee’s obligations
hereunder, do not conflict with, violate or give rise to any rights of other
persons or entities under, any agreement, benefit plan or program, order, decree
or judgment to which Employee is a party or by which Employee is bound.


(b) The Company represents that:


(i)     Subject to bankruptcy and insolvency laws and general equitable
principles, this Agreement is enforceable against the Company in accordance with
its terms.


     (ii)    This Agreement, and the performance of the Company’s obligations
hereunder, do not conflict with, violate or give rise to any rights to other
persons or entities under, any agreement, order, decree or judgment to which the
Company is a party or by which it is bound.


12.    Withholding; Deductions. All compensation under this Agreement is subject
to applicable tax withholding requirements and other deductions required by law,
the Company’s policies and Employee’s applicable Benefit Plan elections.
Employee agrees that the Company is entitled to deduct from monies payable and
reimbursable to Employee hereunder all sums that Employee owes the Company at
any time.


    13.    Section 409A.


        (a)    Notwithstanding any other provision of this Agreement to the
contrary or otherwise, to the extent any expense, reimbursement or in-kind
benefit provided to Employee constitutes a “deferral of compensation” within the
meaning of section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and its implementing regulations and guidance (collectively, “Section
409A”): (i) the amount of expenses eligible for reimbursement or in-kind
benefits provided to Employee during any calendar year will not affect the
amount of expenses eligible for reimbursement or in-kind benefits





--------------------------------------------------------------------------------







provided to Employee in any other calendar year; (ii) the reimbursements for
expenses for which Employee is entitled to be reimbursed shall be made on or
before the last day of the calendar year following the calendar year in which
the applicable expense is incurred; and (iii) the right to payment or
reimbursement or in-kind benefits hereunder may not be liquidated or exchanged
for any other benefit.


        (b)    For purposes of Section 409A, each payment in a series of
payments provided to Employee pursuant to this Agreement will be deemed a
separate payment.


        (c)    Notwithstanding any other provision of this Agreement to the
contrary or otherwise, any payment or benefit described in Paragraph 7 that
represents a “deferral of compensation” within the meaning of Section 409A shall
only be paid or provided to Employee upon Employee’s “separation from service”
within the meaning of Treas.Reg.§1.409A-1(h) (or any successor regulation). To
the extent compliance with the requirements of Treas.Reg.§1.409A-3(i)(2) (or any
successor provision) is necessary to avoid the application of an additional tax
under Section 409A to payments due to Employee upon or following Employee’s
“separation from service,” then notwithstanding any other provision of this
Agreement (or any otherwise applicable plan, policy, agreement or arrangement),
any such payments that are otherwise due within six (6) months following
Employee’s “separation from service” will be deferred (without interest) and
paid to Employee in a lump sum immediately following that six (6) month period.
In the event Employee dies during that six (6) month period, the amounts
deferred on account of Treas.Reg.§1.409A-3(i)(2) (or any successor provision)
shall be paid to the personal representatives of Employee’s estate within sixty
(60) days following Employee’s death. This provision shall not be construed as
preventing payments to Employee pursuant to Paragraph 7 in the first six (6)
months following Employee’s “separation from service” equal to an amount up to
two (2) times the lesser of: (i) Employee’s annualized compensation for the year
prior to the “separation from service;” and (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to section 401(a)(17) of the
Code.


        (d)    Notwithstanding any other provision of this Agreement to the
contrary or otherwise, all benefits or payments provided by the Company to
Employee that would be deemed to constitute “nonqualified deferred compensation”
within the meaning of Section 409A are intended to comply with Section 409A.
Notwithstanding any other provision in this Agreement to the contrary or
otherwise, distributions may only be made under this Agreement upon an event and
in a manner permitted by Section 409A or an applicable exemption.
                         
14.    Successors.


(a)    If Comcast Corporation merges into, or transfers all or substantially all
of its assets to, or as part of a reorganization, restructuring or other
transaction becomes a subsidiary of, another entity, such other entity shall be
deemed to be the successor to Comcast Corporation hereunder, and the term
“Company” as used herein shall mean such other entity (together with its
subsidiaries) as is appropriate, and this Agreement shall continue in full force
and effect.


(b)    If Comcast Corporation transfers part of its assets to another entity
owned directly or indirectly by the shareholders of Comcast Corporation (or any
substantial portion of them), or transfers stock or other interests in a
subsidiary of Comcast Corporation directly or indirectly to the shareholders of
Comcast Corporation (or any substantial portion of them), and Employee works for
the portion of the Company or subsidiary so transferred, then the successor or
continuing employer entity shall be deemed the successor to the Company
hereunder, the term “Company” as used herein shall mean such entity (together
with its subsidiaries) as is appropriate, and this Agreement shall continue in
full force and effect.







--------------------------------------------------------------------------------







15.    WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THE COMPANY AND EMPLOYEE HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT EITHER THEY OR THEIR HEIRS, EXECUTORS, ADMINISTRATORS, PERSONAL
REPRESENTATIVES, SUCCESSORS OR ASSIGNS MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION BASED ON OR RELATING TO THIS AGREEMENT. BY WAIVING THE RIGHT TO A
JURY TRIAL, NEITHER PARTY IS WAIVING A RIGHT TO SUE THE OTHER; RATHER, THE
PARTIES ARE SIMPLY WAIVING THE RIGHT TO HAVE A JURY DECIDE THE CASE.
    
16.    LIMITATION ON DAMAGES. EMPLOYEE AGREES THAT, UNLESS PROHIBITED BY
APPLICABLE LAW, AND EXCEPT AS EXPRESSLY AVAILABLE IN AN APPLICABLE FEDERAL,
STATE OR LOCAL STATUTE OR ORDINANCE, EMPLOYEE’S REMEDY FOR BREACH OF THIS
AGREEMENT OR ANY OTHER CLAIM OR CAUSE OF ACTION ARISING OUT OF EMPLOYEE’S
EMPLOYMENT SHALL BE LIMITED TO ACTUAL ECONOMIC DAMAGES, AND EMPLOYEE SHALL NOT
BE PERMITTED TO MAKE ANY CLAIM FOR OR RECOVER PUNITIVE, EXEMPLARY, COMPENSATORY
(OTHER THAN BASED ON ACTUAL ECONOMIC LOSS), EMOTIONAL DISTRESS, OR SPECIAL
DAMAGES.


    17.    Jurisdiction; Costs. Litigation concerning this Agreement, if
initiated by or on behalf of Employee, shall be brought only in a state court in
Philadelphia County, Pennsylvania or federal court in the Eastern District of
Pennsylvania, or, if initiated by the Company, in either such jurisdiction or
(if different) in a jurisdiction in which Employee then resides or works.
Employee consents to jurisdiction in any such jurisdiction, regardless of the
location of Employee’s residence or place of business. Employee and the Company
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, which Employee or the Company
may now or hereafter have, to the bringing of any action or proceeding in any
such jurisdiction. Employee and the Company acknowledge and agree that any
service of legal process by mail constitutes proper legal service of process
under applicable law in any such action or proceeding. In any such litigation,
the prevailing party shall be entitled to reimbursement from the other party for
all costs of defending or maintaining such action, including reasonable
attorneys’ fees.


    18.    Governing Law. This Agreement shall be interpreted and enforced in
accordance with the substantive law of the Commonwealth of Pennsylvania, without
regard to any choice-of-law doctrines.
    
19.    Notices. All notices required or permitted to be given under this
Agreement shall be in writing and shall be given: (a) by electronic mail or (b)
by registered or certified first class mail (postage prepaid, return receipt
requested) to the respective parties at the following addresses:


if to the Company:


Comcast Corporation
One Comcast Center
Philadelphia, PA 19103
Attention: General Counsel
Email: corporate_legal@comcast.com


if to Employee:







--------------------------------------------------------------------------------







Employee’s residence address and personal e-mail address as most recently
indicated in the Company’s records.
        
20.    Entire Agreement. This Agreement (including Schedules 1 and 2 hereto)
constitutes the entire agreement of the parties with respect to the subject
matter hereof, and supersedes and replaces in its entirety the Employment
Agreement dated as of April 1, 2017 between the parties, provided that any
accrued rights and obligations of the parties thereunder as of the date hereof
shall be unaffected by the execution of this Agreement. In the event of any
conflict between the terms of this Agreement and the terms of any plans or
policies of the Company (including the Employee Handbook), the terms of this
Agreement shall control.


21.    Invalidity or Unenforceability. If any term or provision of this
Agreement is held to be invalid or unenforceable for any reason, such invalidity
or unenforceability shall not affect any other term or provision hereof and this
Agreement shall continue in full force and effect as if such invalid or
unenforceable term or provision (to the extent of the invalidity or
unenforceability) had not been contained herein.


    22.    Amendments and Waivers. No amendment or waiver of this Agreement or
any provision hereof shall be binding upon the party against whom enforcement of
such amendment or waiver is sought unless it is made in writing and signed by or
on behalf of such party. The waiver by either party of a breach of any provision
of this Agreement by the other party shall not operate or be construed as a
waiver or a continuing waiver by that party of the same or any subsequent breach
of any provision of this Agreement by the other party.


        23.    Binding Effect; No Assignment. This Agreement shall be binding on
and inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and assigns, except that (other than to
effect the provisions of Paragraph 14) it may not be assigned by either party
without the other party’s written consent.


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first-above written.


        COMCAST CORPORATION


By: /s/ Arthur R. Block            
Date: April 2, 2018




     EMPLOYEE:


/s/ David N. Watson
David N. Watson


    Date: April 2, 2018







--------------------------------------------------------------------------------







SCHEDULE 1 TO EMPLOYMENT AGREEMENT WITH DAVID N. WATSON


1.    Position: Senior Executive Vice President, Comcast Corporation; and
Chief Executive Officer and President, Comcast Cable.


2.    Base Salary: $1,574,481


3.
Cash Bonus. Target bonus potential under the Cash Bonus Plan: from January 1 to
February 28, 2018: 200%; and from March 1, 2018 to December 31, 2018: 250%; in
each case of eligible earnings (i.e., the amount of Base Salary actually paid
and/or deferred in the applicable period).



6.
Base Salary and Health and Welfare Benefits Continuation Period following
Termination Without Cause or Resignation With Good Reason: Twenty-four (24)
months.



7.
Restricted Stock and Stock Option Plan Grants Continued Vesting Period following
Termination Without Cause or Resignation With Good Reason: Twelve (12) months.
Stock Option Plan Grants Continued Exercisability Period following Termination
Without Cause or Resignation With Good Reason: the lesser of fifteen (15) months
or the end of the stock option’s term.

                                                                   





--------------------------------------------------------------------------------







SCHEDULE 2


LIMITED EXCLUSION NOTIFICATION


THIS IS TO NOTIFY Employee in accordance with Section 2872 of the California
Labor Code that this Agreement does not require Employee to assign or offer to
assign to the Company any invention that Employee developed entirely on
Employee’s own time without using the Company’s equipment, supplies, facilities
or trade secret information except for those inventions that either:


1.
Relate at the time of conception or reduction to practice of the invention to
the Company’s business, or actual demonstrably anticipated research or
development of the Company; or



2.
Result from any work performed by you for the Company.



To the extent a provision in this Agreement purports to require Employee to
assign an invention otherwise excluded by the preceding paragraph, the provision
is against the public policy of the State of California and is unenforceable
therein.


This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.









